If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re BRADLEY/WALKER, Minors.                                        May 19, 2022

                                                                     No. 358790
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2018-001825-NA


Before: BORRELLO, P.J., and SHAPIRO and HOOD, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor children, HW, AMB, and ADB, under MCL 712A.19b(3)(a)(i), (a)(ii), (c)(i), (c)(ii), (g) and
(j). We affirm.

                                            I. FACTS

        As of October 2018, respondent resided with HW, AMB, and ADB in what the removal
petition described as a “known drug house.” On an October 9, 2018 visit, a Children’s Protective
Services worker found that the home lacked working water and had what she described as
“deplorable home conditions.” Respondent’s drug screen came back positive for THC, cocaine,
heroin, fentanyl and morphine. After a preliminary hearing, the trial court authorized the petition
and the children were later placed with a relative.

        At the December 2018 adjudication, respondent made admissions to various allegations in
the petition regarding substance abuse and the condition of the home. The trial court assumed
jurisdiction over HW, AMB, and ADB, and ordered respondent to comply with the case service
plan that included parenting classes, a substance abuse therapy program, individual and family
counseling, and weekly drug screens. Respondent was also ordered to maintain suitable housing
and income, and to maintain contact with petitioner.

        In January 2020, the trial court ordered the filing of a supplemental brief seeking
termination of respondent’s parental rights. At that point, respondent had yet to complete any
aspect of her case service plan, and had not appeared for drug screens or visited with children
during the most-recent reporting period. Due in part to the COVID-19 pandemic, the termination



                                                -1-
hearing did not begin until July 2021. Respondent did not attend or participate in any part of the
termination hearing, which took place over the course of three days.

        After hearing testimony from the foster-care workers who had been assigned to this case,
the trial court found that there was clear and convincing evidence to terminate respondent’s
parental rights under the statutory grounds noted above. The court found that respondent had failed
to comply with her case service plan, having completed only the parenting-class course. Though
respondent had participated in some family, individual and substance abuse therapy, she had not
completed those services. The court also found that respondent’s drug problem persisted, noting
that she had missed almost all of her drug screens, and that the last screen she submitted was
positive for multiple controlled substances. The court also found that respondent did not have
suitable housing or a legal source of income and that she had failed to regularly visit HW, AMB,
and ADB. The court then concluded that termination of respondent’s parental rights was in each
child’s best interests.

                                           II. ANALYSIS

        Respondent first argues that the trial court clearly erred by finding that petitioner
established statutory grounds for termination by clear and convincing evidence.1

        At the outset, we note that respondent challenges only the trial court’s findings under MCL
712A.19b(3)(c)(i), (c)(ii), (g) and (j); she does not address the court’s finding that petitioner also
established grounds for termination under MCL 712A.19b(3)(a)(i) and (ii) by clear and convincing
evidence. Because only one statutory ground for termination under MCL 712A.19b(3) is
necessary, see In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011), we could affirm on the
basis of MCL 712A.19b(3)(a)(ii).2

         Nonetheless, out of an abundance of caution, we will address whether termination was
proper under MCL 712A.19b(3)(c)(i), which allows for termination of parental rights if there is
clear and convincing evidence that (1) more than 182 days have elapsed since the issuance of the
initial dispositional order, (2) “[t]he conditions that led to the adjudication continue to exist,” and
(3) “there is no reasonable likelihood that the conditions will be rectified within a reasonable time
considering the child’s age.” MCL 712A.19b(3)(c)(i).




1
  We review for clear error a trial court’s decision that a ground for termination of parental rights
exists. In re Williams, 286 Mich App 253, 271; 779 NW2d 286 (2009) (quotation marks and
citation omitted); MCR 3.997(K). A finding is clearly erroneous if this Court “is left with the
definite and firm conviction that a mistake has been made.” Id. (quotation marks and citations
omitted).
2
 Although respondent does not challenge the trial court’s finding as to MCL 712A.19b(3)(a)(i) on
appeal, we acknowledge that the trial court clearly erred by concluding that this statutory ground
applied to respondent. Unlike MCL 712A.19b(3)(a)(ii), MCL 712A.19b(3)(a)(i) applies only
when “[t]he child’s parent is unidentifiable.”


                                                 -2-
         These three requirements were satisfied in this case. More than 182 days had elapsed since
the initial dispositional order, and there was evidence that the conditions that led to adjudication—
respondent’s drug use and lack of suitable housing—continued to exist at the time of the
termination hearing. Respondent missed 52 out of 62 required drug screens, and the last drug
screen she participated in was positive for methamphetamines, cocaine, fentanyl, opiates and
codeine. Respondent also failed to complete substance abuse therapy. As for housing,
respondents’ whereabouts were unknown at the time of termination, and she had not previously
obtained suitable housing.

        Additionally, the trial court did not err by concluding that there was no reasonable
likelihood that respondent would address these conditions within a reasonable time considering
the ages of HW, AMB and ADB. Respondent had made little progress on the case service plan in
over two years. Further, she did not appear for several court hearings, including the final
dispositional review hearing and each day of the termination hearing. Her participation in
parenting-time visitation also waned as time progressed; from August 2019 until August 2021, she
visited the children about four times. In short, even if respondent was partially compliant with her
case service plan by completing parenting classes and engaging in some therapy, the trial court
correctly found that there was no reasonable likelihood that respondent would rectify the
conditions within a reasonable time.

       Because only one statutory ground is necessary to terminate parental rights, we need not
address the remaining grounds for termination. See In re Ellis, 294 Mich App at 32.

       Respondent next argues that the trial court clearly erred by finding that termination was in
each child’s best interests. We again disagree.3

         “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of the
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). Whether termination is in the child’s best interests must be established
by a preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013).
“[T]he child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home,” are all factors
for the court to consider when deciding whether termination is in the best interests of the child. In
re White, 303 Mich App 701, 713; 8463 NW2d 61 (2014). “The trial court may also consider a
parent’s history of domestic violence, the parent’s compliance with his or her case service plan,
the parent’s visitation history with the child, the children’s well-being while in care, and the
possibility of adoption.” Id. at 714.

       The trial court determined that termination was in the best interests of HW, AMB, and
ADB because respondent’s drug problem was unresolved, she lacked suitable housing, and she
had essentially abandoned the children. The court also noted that the children were placed with



3
 We also review for clear error a trial court’s decision that termination is in a child’s best interests.
In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012).


                                                  -3-
their maternal great-grandmother, who was providing for their needs, and whom the children
looked to as a mother figure.

         The court’s findings were supported by the record. The caseworkers’ testimony established
that respondent visited the minor children only about four times or so in the two years leading up
to the termination hearing. From this, the trial court could reasonably infer that the bond between
the children and respondent had weakened. Moreover, the caseworkers testified that the children’s
great-grandmother wanted to adopt them. There was also testimony that the children viewed their
great-grandmother as a mother figure, that she had been the only stability they had ever known,
and that all their needs were being met in their great-grandmother’s home. Although relative
placement weighs against termination of parental rights, In re Olive/Metts Minors, 297 Mich App
35, 43; 823 NW2d 144 (2012), we see no clear error in the trial court’s best-interests
determinations under the circumstances of this case.

       Affirmed.

                                                            /s/ Stephen L. Borrello
                                                            /s/ Douglas B. Shapiro
                                                            /s/ /Noah P. Hood




                                               -4-